DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered.
 
Response to Amendment
In light of the amended claims, the claims have overcome the prior 35 U.S.C. 101 rejection.
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 02/18/2022, the following has occurred: claims 1 and 12 have been amended; claims 4, 6-11, 13-16, and 18-20 have remained unchanged; claims 2-3, 5, and 17 are/remain canceled; and no new claims have been added.
Claims 1, 4, 6-16, and 18-20 are pending.
Effective Filing Date: 09/02/2019

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/20/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
35 U.S.C. 101 Rejections:
Applicant amended the previous claims to overcome the previous 101 rejection. Examiner withdraws the previous 101 rejection.

35 U.S.C. 103 Rejections:
Applicant amended the claims and then made arguments directed towards these amendments. On pages 14-15 of Applicant’s response received on 02/18/2022, Applicant states that “said determined time before said time of dispensing is relative to the time required for the pharmaceutical dispensing machine to finish packaging of said individual packages in pharmaceutical dispensing process for all of said patients according to said at least one time of dispensing of said pharmaceutical dispensing schedule.” Additionally, Applicant proceeds to explain a pertinent example related to this claim limitation. In this example Applicant states that if a machine takes relative to the time required for the pharmaceutical dispensing machine to finish packaging of said individual packages in pharmaceutical dispensing process for all of said patients according to said at least one time of dispensing of said pharmaceutical dispensing schedule (the time required for all of the received prescriptions to be fulfilled). When Chudy receives a batch of prescriptions the dispensing machine processes these prescriptions where the prescription of the last fulfilled item wouldn’t be able to change the prescription up until the time at which the batch of prescriptions were sent in for fulfillment. In other words, a batch of prescriptions here may take 15 mins to fulfill, but the determined time here is 15 mins before the last prescription in the batch to be fulfilled as that was the time when the batch of prescriptions were sent in for fulfillment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-12, 14-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over W.O. 2020/092756A to Parrish in view of in view of U.S. 2016/0085927 to Dettinger et al. further in view of U.S. 2017/0057682 to Chudy.
As per claim 1, Parrish teaches a method of managing a pharmaceutical dispensing process for a plurality of patients, the method performed by a pharmaceutical dispensing machine, the method comprising:
--At an automatic pharmaceutical dispensing assessment unit in said pharmaceutical dispensing machine: (see: page 15, lines 2-4 where there is a rules engine 25 (an automatic pharmaceutical dispensing assessment unit))
a. receiving at least one pharmaceutical dispensing regime for each one of said plurality of patients from at least one physician; (see: page 15, lines 2-4 where a prescription input 10 is received by the rules engine 25 (an automatic pharmaceutical dispensing assessment unit). Also see: page 12, lines 1-8 where this prescription input is generated by an authorized doctor) said at least one pharmaceutical dispensing regime comprising at least one pharmaceutical dispensing schedule comprising at least one pharmaceutical to be dispensed, at least one time of dispensing said at least one pharmaceutical and at least one quantity of said pharmaceutical to be dispensed at said at least one time of dispensing; (see: page 12, lines 1-8 where there is a prescription input comprises an order to deliver a particular medication to a particular patient in a particular dosage at a particular time, etc. Also see: page 31, lines 4-6 where there is a delivery schedule)
b. automatically requesting and collecting status information of each one of said plurality of patients, including information data of at least one of physiological status, physical status and mental status of each one of said plurality of patients at a determined time before said time of dispensing pharmaceuticals and before said pharmaceutical dispensing machine commences said pharmaceutical dispensing process; (see: page 15, lines 2-12 where the rules engine (assessment unit) is automatically collecting a patient’s current medical condition/status. This is done before a dispensing occurs. Also see: page 14, lines 3-17 where there is a current medical condition of physiologic measures. The EMR system here collects this physiologic data/status information from the patient. The CPU accesses this information)
c. automatically comparing said status of each one of said plurality of patients with at least one reference data; (see: page 19, line 6 to page 20, line 3 where the current status information is being assessed with at least one reference data (rules for checking appropriateness)) and3
d. automatically assessing when said status of each one of said plurality of patients differs from said reference data; (see: page 19, line 6 to page 20, line 3 where the current status information is being assessed with at least one reference data (rules for checking appropriateness). Also see: page 21, lines 5-12 where if there is a change in the patient’s condition (or if the status differs from the appropriateness data) the CPU would set an appropriate flag for the medication order) and said difference affects said at least one pharmaceutical dispensing regime; (see: page 21, lines 5-8 where the difference affects each medication order).
Parrish may not further, specifically teach:
1) b. said pharmaceutical dispensing process comprises packaging said at least one pharmaceutical for each of said plurality of patients in individual packages and for all of said plurality of patients;
2) e. automatically amending said at least one pharmaceutical dispensing regime according to said status of each one of said plurality of patients to create at least one amended pharmaceutical dispensing regime when said difference in said status from said reference data of each one of said plurality of patients affects said at least one pharmaceutical dispensing regime;
3) f. automatically instructing said pharmaceutical dispensing machine to dispense said at least one pharmaceutical according to said at least one amended pharmaceutical dispensing regime;
4) --At said pharmaceutical dispensing machine:
4a) g. packaging said at least one pharmaceutical for each one of said plurality of patients in said individual packages according to said at least one amended pharmaceutical dispensing regime;
4b) h. dispensing by said pharmaceutical dispensing machine said at least one pharmaceutical in said individual packages according to said at least one amended pharmaceutical dispensing regime; and
4c) --wherein said determined time before said time of dispensing is relative to the time required for the pharmaceutical dispensing machine to finish said packaging of said individual packages in pharmaceutical dispensing process for all of said plurality of patients according to said at least one time of dispensing of said pharmaceutical dispensing schedule.

Dettinger et al. teaches:
2) e. automatically amending said at least one pharmaceutical dispensing regime according to said status of each one of said plurality of patients to create at least one amended pharmaceutical dispensing regime (see: paragraphs [0021] and [0048] where an alteration to a care plan may be done based on threshold conditions being met with respect to patient information such as biometrics. These alteration to a care plan may include adjustments to prescriptions. Thus, the dispensing regime here (care plan that uses prescriptions) is automatically amended by the care platform (assessment unit) based on the status of each patient (patient information such as biometric information). An amended care plan is thusly formed) when said difference in said status from said reference data of each one of said plurality of patients affects said at least one pharmaceutical dispensing regime (see: paragraphs [0021] and [0048] where the changes to the care plan occur upon the threshold conditions being satisfied. The difference here is whether a threshold is satisfied or not. When the threshold is satisfied, it affects the care plan).
One of ordinary skill at the time of the invention was filed would have found it obvious to 2) automatically amend said at least one pharmaceutical dispensing regime according to said status of each one of said plurality of patients to create at least one amended pharmaceutical dispensing regime when said difference in said status from said reference data of each one of said plurality of patients affects said at least one pharmaceutical dispensing regime as taught by Dettinger et al. in the method as taught (see: paragraph [0005] of Dettinger et al.).

Chudy teaches:
1) b. said pharmaceutical dispensing process comprises packaging said at least one pharmaceutical for each of said plurality of patients in individual packages and for all of said plurality of patients; (see: paragraph [0010] where this invention is made in light of the needs of the pharmacy and the patients served by the pharmacy. Also see: paragraph [0013] where pouch packaging unit may package medicaments from a storage. Thus, each pouch package contains medicament for each patient that is being served by the pharmacy)
3) f. automatically instructing said pharmaceutical dispensing machine to dispense said at least one pharmaceutical according to said at least one amended pharmaceutical dispensing regime; (see: paragraph [0060] where the unit 13 may operate under control of instructions to dispense required medicaments to fulfill any pending prescription orders)
4) --At said pharmaceutical dispensing machine: (see: paragraph [0059] where there is a packaging system with dispensing machines)
4a) g. packaging said at least one pharmaceutical for each one of said plurality of patients in said individual packages according to said at least one amended pharmaceutical dispensing regime; (see: paragraph [0058] where any medicament that is outputted is directed towards a packaging unit for packaging. Also see: paragraph [0143] where medicaments are blister packaged)
4b) h. dispensing by said pharmaceutical dispensing machine said at least one pharmaceutical in said individual packages according to said at least one amended pharmaceutical dispensing regime; (see: FIGS. 18 and 19 and paragraphs [0063] – [0064] where the medicament is dispensed and then packaged. The packaging step is also a step of dispensing. Also see: paragraph [0154] where the blister packs are ejected (dispensed)) and
4c) --wherein said determined time before said time of dispensing is relative to the time required for the pharmaceutical dispensing machine to finish said packaging of said individual packages in pharmaceutical dispensing process for all of said plurality of patients according to said at least one time of dispensing of said pharmaceutical dispensing schedule (Applicant explains the above, claimed limitation using an example on page 15 of Applicant’s response received on 02/18/2022. The example states that if a machine takes two hours to finish the dispensing process for all pharmaceuticals in a batch, the determined time before said time of dispensing would be two hours. So essentially this time is the time before a batch processing machine would start. In view of Applicant’s explanation of this limitation, Examiner has addressed this limitation to mean that the determined time before said time of dispensing is the time before a batch processing machine would start processing the entire batch. See: paragraph [0060] where automatic dispensing machine 11 and medicament dispensing unit 13 may operate storage and dispensing units 69 to dispense, or output, all medicaments 19 required to fulfill any pending prescription order (i.e., a prescription order that has been approved for fulfillment). Once orders are sent to the machine for fulfillment, they are fulfilled. The determined time here would be the time before these orders are sent to the machine (because the batch processing machine is continuous) as once they are sent to the machine for fulfillment they are to be fulfilled).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) said pharmaceutical dispensing process comprises packaging said at least one pharmaceutical for each of said plurality of patients in individual packages and for all of said plurality of patients, 3) automatically instruct said pharmaceutical dispensing machine to dispense said at least one pharmaceutical according to said at least one amended pharmaceutical dispensing regime, and 4) at said pharmaceutical dispensing machine 4a) package said at least one pharmaceutical for each one of said plurality of patients in said individual packages according to said at least one amended pharmaceutical dispensing regime and 4b) dispense by said pharmaceutical dispensing machine said at least one pharmaceutical in said individual packages according to said at least one amended pharmaceutical dispensing regime as taught by Chudy in the method as taught by Parrish and Dettinger et al. in combination with the motivation(s) of improve the responsiveness of the dispensing process to the needs of patients served by the pharmacy (see: paragraph [0010] of Chudy).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 4c) wherein said determined time before said time of dispensing is relative to the time required for the pharmaceutical dispensing machine to finish said packaging of said individual packages in pharmaceutical dispensing process for all of said plurality of patients according to said at least one time of dispensing of said pharmaceutical dispensing schedule.as 

As per claim 6, Parrish, Dettinger et al., and Chudy in combination teaches the method of claim 1, see discussion of claim 1. Parrish may not further, specifically teach wherein said assessing a status of each one of said plurality patients comprises measuring at least one physiological parameter of said patient.
Dettinger et al. further teaches wherein said assessing a status of each one of said plurality patients comprises measuring at least one physiological parameter of said patient (see: paragraph [0033] where there is a sensor 141 that captures biometric data from the patient. Chudy further teaches providing services to a plurality of patients in paragraph [0134]).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 7, Parrish, Dettinger et al., and Chudy in combination teaches the method of claim 1, see discussion of claim 1. Parrish may not further, specifically teach wherein said assessing a status of each one of said plurality of patients comprises connecting each one of said plurality of patients to at least one sensor.
Dettinger et al. further teaches wherein said assessing a status of each one of said plurality of patients comprises connecting each one of said plurality of patients to at least one sensor (see: paragraph [0033] where there is a sensor 141 that captures biometric data from the patient. Chudy further teaches providing services to a plurality of patients in paragraph [0134]).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 8, Parrish, Dettinger et al., and Chudy in combination teaches the method of claim 1, see discussion of claim 1. Parrish may not further specifically teach wherein said amending said at least one pharmaceutical dispensing regime further comprises notifying said at least one physician of said at least one amended pharmaceutical dispensing regime. 
Dettinger et al. further teaches wherein said amending said at least one pharmaceutical dispensing regime further comprises notifying said at least one physician of said at least one amended pharmaceutical dispensing regime (see: paragraph [0048] where proposed case place alterations may be provided to the care provider).
(see: paragraph [0048] of Dettinger et al.).

As per claim 9, Parrish, Dettinger et al., and Chudy in combination teaches the method of claim 1, see discussion of claim 1. Parrish may not further, specifically teach wherein said assessing a status of each one of said plurality of patients comprises sending information about said assessment status to at least one server to be analyzed by an assessment tool software.
Dettinger et al. teaches wherein said assessing a status of each one of said plurality of patients comprises sending information about said assessment status to at least one server to be analyzed by an assessment tool software (see: paragraph [0055] where the care platform server 500 is configured to generate a care plan that may be customized for the individual. Also see: FIG. 5 and paragraph [0015]. The server here is receiving information about a patient’s status and is also analyzing this information to adjust the care plan. Chudy further teaches providing services to a plurality of patients in paragraph [0134]).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 10, Parrish, Dettinger et al., and Chudy in combination teaches the method of claim 1, see discussion of claim 1. Parrish may not further, specifically teach wherein said assessing a status of each one of said plurality of patients further comprises revising said pharmaceutical dispensing regime to assess if said physician provided conditions on which said pharmaceutical dispensing regime needs to be amended according to a status of each one of said plurality of patients close to the time of dispensing pharmaceuticals.
Dettinger et al. further teaches wherein said assessing a status of each one of said plurality of patients further comprises revising said pharmaceutical dispensing regime to assess if said physician provided conditions on which said pharmaceutical dispensing regime needs to be amended according to a status of each one of said plurality of patients close to the time of dispensing pharmaceuticals (see: paragraph [0048] where the care provider may customize the selected care plan alteration. This is done before the time of dispensing the drug because the provider must authorize the dispensing of the drug. Chudy further teaches providing services to a plurality of patients in paragraph [0134]).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 11, Parrish, Dettinger et al., and Chudy in combination teaches the method of claim 1, see discussion of claim 1. Parrish may not further, specifically teach wherein said assessing when said status of each one of said plurality of patients affects said at least one pharmaceutical dispensing regime comprises comparing one or more selected from the group consisting of: said status information with data located in a server, said status information with historical status data content, said status information with assessment data, said status information with status information from other patients in the vicinity of said patient, and any combination thereof.
Dettinger et al. teaches wherein said assessing when said status of each one of said plurality of patients affects said at least one pharmaceutical dispensing regime comprises comparing one or more selected from the group consisting of: said status information with data located in a server, said status information with historical status data content, said status information with assessment data, said status information with status information from other patients in the vicinity of said patient, and any combination thereof (see: paragraph [0037] where event rules are created based on patient information and patient information includes treatment history of the patient. Further see: paragraphs [0051]-[0053] where patient status data is received in the form of biometric data and then the data is monitored and compared with event rules. This corresponds with “said status information with historical status data content”. Chudy further teaches providing services to a plurality of patients in paragraph [0134]).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 12, Parrish teaches an automatic pharmaceutical dispensing assessment unit for a pharmaceutical dispensing system that performs at least one pharmaceutical dispensing process for a plurality of patients, the unit comprising:
a. at least one processor device; (see: page 11, lines 14-20 where there is a CPU)
b. at least one computer readable medium having computer program instructions thereon; (see: page 11, lines 14-20 where there is a rules engine)
c. at least one communication unit (see: page 11, lines 14-20 and page 12, lines 15-16 where there is a database 15 configured to communicate with the CPU. Thus, there is a communication unit) in communication with:
--at least one server of a pharmaceutical dispensing system; (see: page 11, lines 14-20 and page 12, lines 15-16 where there is a database 15 (at least one server) configured to communicate with the CPU) and
--at least one patient assessment unit; (see: page 11, lines 14-20 and page 15, lines 2-4 where the rules engine communicates with the CPU)
--wherein said at least one processor device in said automatic pharmaceutical dispensing assessment unit execute said program instructions to perform actions, including:
d. receiving at least one pharmaceutical dispensing regime for each one of said plurality of patients from at least one physician; (see: page 15, lines 2-4 where a prescription input 10 is received by the rules engine 25 (an automatic pharmaceutical dispensing assessment unit). Also see: page 12, lines 1-8 where this prescription input is generated by an authorized doctor) said at least one pharmaceutical dispensing regime comprising at least one pharmaceutical dispensing schedule comprising at least one pharmaceutical to be dispensed, at least one time of dispensing said at least one pharmaceutical and at least one quantity of said pharmaceutical to be dispensed at said at least one time of dispensing; (see: page 12, lines 1-8 where there is a prescription input comprises an order to deliver a particular medication to a particular patient in a particular dosage at a particular time, etc. Also see: page 31, lines 4-6 where there is a delivery schedule)
e. automatically requesting and collecting status information of each one of said plurality of patients , including information data of at least one of physiological status, physical status and mental status of each one of said plurality of patients, at a determined time before said time of dispensing pharmaceuticals and before said pharmaceutical dispensing machine commences said pharmaceutical dispensing process; (see: page 15, lines 2-12 where the rules engine (assessment unit) is automatically collecting a patient’s current medical condition/status. This is done before a dispensing occurs. Also see: page 14, lines 3-17 where there is a current medical condition of physiologic measures. The EMR system here collects this physiologic data/status information from the patient. The CPU accesses this information)
f. automatically comparing said status of each one of said plurality of patients with at least one reference data; (see: page 19, line 6 to page 20, line 3 where the current status information is being assessed with at least one reference data (rules for checking appropriateness)) and
g. automatically assessing when said status of each one of said plurality patient differs from said reference data; (see: page 19, line 6 to page 20, line 3 where the current status information is being assessed with at least one reference data (rules for checking appropriateness). Also see: page 21, lines 5-12 where if there is a change in the patient’s condition (or if the status differs from the appropriateness data) the CPU would set an appropriate flag for the medication order) and said difference affects said at least one pharmaceutical dispensing regime (see: page 21, lines 5-8 where the difference affects each medication order).
Parrish may not further, specifically teach:
1) --communication with: at least one pharmaceutical dispensing machine;
2) e. said pharmaceutical dispensing process comprises packaging said at least one pharmaceutical for each of said plurality of patients in individual packages and for all of said plurality of patients;
3) h. automatically amending said at least one pharmaceutical dispensing regime according to said status of each one of said plurality of patients to create at least one amended pharmaceutical dispensing regime when said difference in said status from said reference data of each one of said plurality of patient affects said at least one pharmaceutical dispensing regime;
4) i. automatically instructing said pharmaceutical dispensing machine to dispense said at least one pharmaceutical according to said at least one amended pharmaceutical dispensing regime;6
5) --At said pharmaceutical dispensing machine:
5a) j. packaging said at least one pharmaceutical for each one of said plurality of patients in said individual packages according to said at least one amended pharmaceutical dispensing regime;
5b) k. dispensing by said pharmaceutical dispensing machine said at least one pharmaceutical in said individual packages according to said at least one amended pharmaceutical dispensing regime; and
5c) --wherein said determined time before said time of dispensing is relative to the time required for the pharmaceutical dispensing machine to finish said packaging of said individual packages in pharmaceutical dispensing process for all of said plurality of patients according to said at least one time of dispensing of said pharmaceutical dispensing schedule.

Dettinger et al. teaches:
1) --communication with: at least one pharmaceutical dispensing machine; (see: paragraph [0060] where the media is being conveyed to a computer over a network) and
2) h. automatically amending said at least one pharmaceutical dispensing regime according to said status of each one of said plurality of patients to create at least one amended pharmaceutical dispensing regime (see: paragraphs [0021] and [0048] where an alteration to a care plan may be done based on threshold conditions being met with respect to patient information such as biometrics. These alteration to a care plan may include adjustments to prescriptions. Thus, the dispensing regime here (care plan that uses prescriptions) is automatically amended by the care platform (assessment unit) based on the status of each patient (patient information such as biometric information). An amended care plan is thusly formed) when said difference in said status from said reference data of each one of said plurality of patients affects said at least one pharmaceutical dispensing regime (see: paragraphs [0021] and [0048] where the changes to the care plan occur upon the threshold conditions being satisfied. The difference here is whether a threshold is satisfied or not. When the threshold is satisfied, it affects the care plan).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) communicate with at least one pharmaceutical dispensing machine and 2) automatically amend said at least one pharmaceutical dispensing regime according to said status of each one of said plurality of patients to create at least one amended pharmaceutical dispensing regime when said difference in said status from said reference data of each one of said plurality of patients affects said at least one pharmaceutical dispensing regime as taught by Dettinger et al. in the system as taught by Parrish with the motivation(s) of using a care plan that is not “one size fits all” because patients vary (see: paragraph [0005] of Dettinger et al.).

Chudy teaches:
1) e. said pharmaceutical dispensing process comprises packaging said at least one pharmaceutical for each of said plurality of patients in individual packages and for all of said plurality of patients; (see: paragraph [0010] where this invention is made in light of the needs of the pharmacy and the patients served by the pharmacy. Also see: paragraph [0013] where pouch packaging unit may package medicaments from a storage. Thus, each pouch package contains medicament for each patient that is being served by the pharmacy)
4) i. automatically instructing said pharmaceutical dispensing machine to dispense said at least one pharmaceutical according to said at least one amended pharmaceutical dispensing regime; (see: paragraph [0060] where the unit 13 may operate under control of instructions to dispense required medicaments to fulfill any pending prescription orders)
5) --At said pharmaceutical dispensing machine: (see: paragraph [0059] where there is a packaging system with dispensing machines)
5a) j. packaging said at least one pharmaceutical for each one of said plurality of patients in said individual packages according to said at least one amended pharmaceutical dispensing regime; (see: paragraph [0058] where any medicament that is outputted is directed towards a packaging unit for packaging. Also see: paragraph [0143] where medicaments are blister packaged)
5b) k. dispensing by said pharmaceutical dispensing machine said at least one pharmaceutical in said individual packages according to said at least one amended pharmaceutical dispensing regime; (see: FIGS. 18 and 19 and paragraphs [0063] – [0064] where the medicament is dispensed and then packaged. The packaging step is also a step of dispensing. Also see: paragraph [0154] where the blister packs are ejected (dispensed)) and
5c) --wherein said determined time before said time of dispensing is relative to the time required for the pharmaceutical dispensing machine to finish said packaging of said individual packages in pharmaceutical dispensing process for all of said plurality of patients according to said at least one time of dispensing of said pharmaceutical dispensing schedule (Applicant explains the above, claimed limitation using an example on page 15 of Applicant’s response received on 02/18/2022. The example states that if a machine takes two hours to finish the dispensing process for all pharmaceuticals in a batch, the determined time before said time of dispensing would be two hours. So essentially this time is the time before a batch processing machine would start. In view of Applicant’s explanation of this limitation, Examiner has addressed this limitation to mean that the determined time before said time of dispensing is the time before a batch processing machine would start processing the entire batch. See: paragraph [0060] where automatic dispensing machine 11 and medicament dispensing unit 13 may operate storage and dispensing units 69 to dispense, or output, all medicaments 19 required to fulfill any pending prescription order (i.e., a prescription order that has been approved for fulfillment). Once orders are sent to the machine for fulfillment, they are fulfilled. The determined time here would be the time before these orders are sent to the machine (because the batch processing machine is continuous) as once they are sent to the machine for fulfillment they are to be fulfilled).
1) said pharmaceutical dispensing process comprises packaging said at least one pharmaceutical for each of said plurality of patients in individual packages and for all of said plurality of patients, 4) automatically instruct said pharmaceutical dispensing machine to dispense said at least one pharmaceutical according to said at least one amended pharmaceutical dispensing regime, and 5) at said pharmaceutical dispensing machine 5a) package said at least one pharmaceutical for each one of said plurality of patients in said individual packages according to said at least one amended pharmaceutical dispensing regime and 5b) dispense by said pharmaceutical dispensing machine said at least one pharmaceutical in said individual packages according to said at least one amended pharmaceutical dispensing regime as taught by Chudy in the system as taught by Parrish and Dettinger et al. in combination with the motivation(s) of improve the responsiveness of the dispensing process to the needs of patients served by the pharmacy (see: paragraph [0010] of Chudy).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 5c) wherein said determined time before said time of dispensing is relative to the time required for the pharmaceutical dispensing machine to finish said packaging of said individual packages in pharmaceutical dispensing process for all of said plurality of patients according to said at least one time of dispensing of said pharmaceutical dispensing schedule.as taught by Chudy et al. for the determined time before said time of dispensing as disclosed by Parrish and Dettinger et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of 

As per claim 14, Parrish, Dettinger et al., and Chudy in combination teaches the unit of claim 12, see discussion of claim 12. Parrish may not further, specifically teach wherein said automatic pharmaceutical dispensing assessment unit is located outside said pharmaceutical dispensing machine.
Dettinger et al. further teaches wherein said automatic pharmaceutical dispensing assessment unit is located outside said machine (see: FIG. 1 and paragraph [0024] where there is a care provider environment which includes an assessment unit of a care plan management application. The assessment unit here is located outside of the machine (mobile device) that is within the patient’s environment).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
Chudy further teaches a machine as a pharmaceutical dispensing machine (see: 10 of FIG. 1 and paragraph [0040] where there is a dispensing machine).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the pharmaceutical dispensing 

As per claim 15, Parrish, Dettinger et al., and Chudy in combination teaches the unit of claim 12, see discussion of claim 12. Parrish may not further, specifically teach wherein said automatic pharmaceutical dispensing assessment unit is located at a remote location and in direct communication with said pharmaceutical dispensing machine.
Dettinger et al. further teaches wherein said automatic pharmaceutical dispensing assessment unit is located at a remote location and in direct communication with said machine (see: FIG. 1 and paragraph [0024] where there is a care provider environment which includes an assessment unit of a care plan management application. The assessment unit here is located at a remote location of the care provider’s environment and can communicate with the machine (the mobile device) of the patient’s environment).

Chudy further teaches a machine as a pharmaceutical dispensing machine (see: 10 of FIG. 1 and paragraph [0040] where there is a dispensing machine).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the pharmaceutical dispensing machine as taught by Chudy for the machine as disclosed by Parrish and Dettinger et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Parrish and Dettinger et al. describes a machine where an assessment is being made with regards to a pharmaceutical thus one could substitute where (the location that the assessment is being made) the assessment is being made to obtain predictable results of generating an assessment for determining a pharmaceutical. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 18, Parrish, Dettinger et al., and Chudy in combination teaches the unit of claim 12, see discussion of claim 12. Parrish may not further, specifically teach wherein automatically assessing a status of each one of said plurality of patients comprises measuring at least one physiological parameter of each one of said plurality of patients.
Dettinger et al. further teaches wherein automatically assessing a status of each one of said plurality of patients comprises measuring at least one physiological (see: paragraph [0033] where there is a sensor 141 that captures biometric data from the patient. Chudy further teaches providing services to a plurality of patients in paragraph [0134]).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 12, and incorporated herein.

As per claim 19, Parrish, Dettinger et al., and Chudy in combination teaches the unit of claim 12, see discussion of claim 12. Parrish may not further, specifically teach wherein said automatically assessing a status of each one of said plurality of patients comprises connecting said patient to at least one sensor.
Dettinger et al. further teaches wherein said automatically assessing a status of each one of said plurality of patients comprises connecting said patient to at least one sensor (see: paragraph [0033] where there is a sensor 141 that captures biometric data from the patient. Chudy further teaches providing services to a plurality of patients in paragraph [0134]).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 12, and incorporated herein.

As per claim 20, Parrish, Dettinger et al., and Chudy in combination teaches the unit of claim 19, see discussion of claim 19. Parrish may not further, specifically teach wherein said automatically assessing when said status of each one of said plurality of patients affects 61said at least one pharmaceutical dispensing regime comprises comparing one or more selected from the group consisting of: said status information with data located in said server, said status information with historical status data content, said status information with assessment data, said status information with status information from other patients in the vicinity of said patient, and any combination thereof.
Dettinger et al. further teaches wherein said automatically assessing when said status of each one of said plurality of patients affects 61said at least one pharmaceutical dispensing regime comprises comparing one or more selected from the group consisting of: said status information with data located in said server, said status information with historical status data content, said status information with assessment data, said status information with status information from other patients in the vicinity of said patient, and any combination thereof (see: paragraph [0037] where event rules are created based on patient information and patient information includes treatment history of the patient. Further see: paragraphs [0051]-[0053] where patient status data is received in the form of biometric data and then the data is monitored and compared with event rules. This corresponds with “said status information with historical status data content”. Chudy further teaches providing services to a plurality of patients in paragraph [0134]).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 12, and incorporated herein.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over W.O. 2020/092756A to Parrish in view of in view of U.S. 2016/0085927 to Dettinger et al. .
As per claim 13, Parrish, Dettinger et al., and Chudy in combination teaches the unit of claim 12, see discussion of claim 12. The combination may not further, specifically teach wherein said automatic pharmaceutical dispensing assessment unit is located within said pharmaceutical dispensing machine.

Agassi et al. teaches:
--wherein said automatic pharmaceutical dispensing assessment unit is located within said pharmaceutical dispensing machine (see: FIG. 4 where there is a method for facilitating dispensing medication from a dispensing station. Further see: paragraphs [0039] and [0040] where dispensing is occurring when the dispensing station is instructed to dispense. An assessment unit is located within the station here that is able to determine medication before dispensing said medication).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein said automatic pharmaceutical dispensing assessment unit is located within said pharmaceutical dispensing machine as taught by Agassi et al. for the pharmaceutical dispensing machine and assessment process as disclosed by Parrish, Dettinger et al., and Chudy in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Parrish, Dettinger et al., and Chudy describes a pharmaceutical dispensing machine where an assessment is being made to determine a .

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over W.O. 2020/092756A to Parrish in view of in view of U.S. 2016/0085927 to Dettinger et al. further in view of U.S. 2017/0057682 to Chudy as applied to claims 1 and 12, further in view of U.S. 2006/0253096 to Blakley et al.
As per claim 4, Parrish, Dettinger et al., and Chudy in combination teaches the method of claim 1, see discussion of claim 1. The combination may not further, specifically teach wherein said assessing a status of each one of said plurality of patients comprises performing at least one test and said determined time before said time of dispensing is relative to the time required to receive results of said test.
Blakley et al. further teaches wherein said assessing a status of each one of said plurality of patients comprises performing at least one test and said determined time before said time of dispensing is relative to the time required to receive results of said test (see: paragraph [0036] where a test of patient status is being performed via measuring the ECG waveforms of the patient. The dispensing time here occurs after the resulting physiological measurements (test results) are taken, thus the dispensing time here is relative to the time required to receive the test results).
(see: paragraph [0005] of Blakley et al.).

As per claim 16, Parrish, Dettinger et al., and Chudy in combination teaches the unit of claim 12, see discussion of claim 12. The combination may not further, specifically teach wherein said automatically assessing a status of each one of said plurality of patients comprises performing at least one test and said determined time before said time of dispensing is relative to the time required to receive results of said test.
Blakley et al. further teaches wherein said automatically assessing a status of each one of said plurality of patients comprises performing at least one test and said determined time before said time of dispensing is relative to the time required to receive results of said test (see: paragraph [0036] where a test of patient status is being performed via measuring the ECG waveforms of the patient. The dispensing time here occurs after the resulting physiological measurements (test results) are taken, thus the dispensing time here is relative to the time required to receive the test results).
(see: paragraph [0005] of Blakley et al.).

Additional Relevant Art
Examiner would also like to cite U.S. 2019/0206540 to Agassi et al., U.S. 2015/0058041 to Ervin, U.S. 2018/0001023 to Gerber et al., U.S. Patent No. 9,268,912 to Stephens, and U.S. 2019/0244701 to Swenson.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626